Citation Nr: 1624688	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-47 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, claimed as back pain.
 
2. Entitlement to service connection for a cervical spine disability, claimed as neck pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 2000 to July 2004, and from June 2007 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the claims has since been transferred to the RO in St. Petersburg, Florida. 

The Board has recharacterized the Veteran's claims for service connection for back pain and neck pain as claims for service connection for a lumbar spine disability and cervical spine disability, respectively, as reflected on the title page.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying disability does not in and of itself constitute a disability for which service connection may be granted); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In August 2014, the Board remanded the Veteran's claims for further development.  The Board finds that its remand directives were accomplished.  Accordingly, further remand is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board observes that the Veteran perfected an appeal as to the issue of entitlement to service connection for a mental health condition.  However, service connection was granted by a March 2015 rating decision, effective August 24, 2008.  As such, this resolves the Veteran's appeal regarding this service connection claim.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, her lumbar strain with osteoarthrosis and cervical spine strain are due to her military service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for lumbar strain with osteoarthrosis are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria to establish service connection for cervical spine strain are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson, supra.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The United States Court of Appeals for the Federal Circuit, citing its decision in Madden, has recognized that that Board had inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an absolute bar to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (the Board "may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, supra.

In the present case, the Veteran asserts that she was injured while in service, and that such an injury has caused her to develop lower back and neck disabilities.  The Board notes that in order to grant service connection, it must find evidence of a current disability, an in-service incurrence of an injury/disease, or onset, and a nexus between such.

The Veteran was diagnosed with lower back strain with osteoarthrosis and cervical strain in a December 2008 VA examination, at which time she described on-going pain since a year earlier when she was on active duty.  Therefore, the first element of service connection, a currently diagnosed disability, has been established. 

As concerns in-service incurrence, the Board notes that the Veteran's service treatment records are silent as to any reports of, or treatment for, back or neck injuries.  In exit examinations undertaken in January 2004 and August 2008, the Veteran specifically denied experiencing back pain.  However, in a June 2009 statement, the Veteran's friend L.T. indicated that she served with the Veteran and remembered being told by the Veteran about an injury and subsequent back pain while in service.  In addition, at her May 2014 hearing, the Veteran testified that she injured her back and neck in an incident where she hit her head while removing her heavy armor, and that there were no witnesses to the event.  Further, she testified that she sought immediate treatment for the injury, but that she was stationed at a smaller base and was briefly seen by a medic, who gave her ibuprofen and told her to continue.  The Veteran indicated, as well, that she was informed that she could pursue treatment for the injury once she left service.  VA treatment records from October 2008-that is, two months after her separation from service-show that the Veteran sought treatment for neck pain.  A November 2008 TBI screen indicated the Veteran was experiencing neck pain at that time.  

The Board observes that contemporaneous clinical evidence is not essential to establish in-service incurrence.  See Buchanan, supra.  On the contrary, this requirement may be satisfied through competent lay evidence, such as that submitted by the Veteran in the instant case.  Accordingly, resolving all remaining reasonable doubt in the Veteran's favor, the Board accepts as true the lay evidence she has submitted with respect to an in-service injury.  It follows that her appeal thus turns on whether her current disabilities are related to that injury, or to any other aspect of her active duty service.

To that end, and as noted above, the Veteran was afforded a VA examination with respect to her back and neck in December 2008.  Although the examiner diagnosed a back and a neck disability at that time, he failed to opine as to the relationship, if any, between such disabilities and the Veteran's military service. 

In a November 2009 statement, a VA Physician Assistant (PA) concluded that the Veteran's lower back strain was at least as likely as not due to her military service, as the "small framed" Veteran was required to wear heavy gear for several hours at a time. 

In August 2010, the Veteran underwent an additional examination by the December 2008 VA examiner.  In the associated examination report, the Veteran's diagnoses of low back and neck strain were confirmed.  The examiner reviewed the Veteran's file, to include the November 2009 medical opinion from the VA PA, in which he found a nexus between the Veteran's military service and such diagnoses.  The VA examiner indicated that he would agree with that opinion-and conclude that the Veteran's back and neck disabilities were at least as likely as not due to her military service-if there had been documentation or medical records noting a history of back pain while in service.  Lacking such indications, the examiner concluded that the Veteran's back and neck strain were less likely than not caused by military service. 

However, the Veteran testified at the May 2014 hearing that she sought medical treatment immediately after her in-service injury, but was only given ibuprofen.  She indicated that she sought further treatment for her back and neck immediately after service, and continued to receive treatment for both, to include physical therapy.  VA treatment records indicate not only that the Veteran continued to seek treatment for her back disability after service and throughout the appeal period, but that she consistently indicated that her back pain had its onset in 2007, during her second period of military service.

In consideration of the evidence of record, the Board finds that the Veteran has a diagnosis of both a lumbar spine strain with osteoarthrosis and cervical spine strain, and that they likely had an onset during her active military service.  Although the Veteran was not diagnosed with such during service, the record contains credible statements and testimony that she experienced an injury during military service.  Further, a medical professional has provided an opinion, supported by the record, which attributes the Veteran's current diagnoses to her military service.  Given these facts, and when resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted for a lumbar spine disability and a cervical spine disability.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for lumbar strain with osteoarthrosis is granted.
 
Service connection for cervical spine strain is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


